Case 3:13-cv-00257-JAM Document 302-5 Filed 10/11/18 Page 1 of 12




                           Exhibit E
Case 3:13-cv-00257-JAM Document 302-5 Filed 10/11/18 Page 2 of 12


                         Geoffrey Hausmann
                         December 2, 2014

                                                                    Page 1
                                 VOLUME I
                                 PAGES: 1-90
                                 EXHIBITS: 1-11


           UNITED STATES DISTRICT COURT
             DISTRICT OF CONNECTICUT

                            NO. 3:13-CV-00257-JAM

******************************
FREDERICK KLORCZYK, JR.' as *
co-administrator of the      *
Estate of Christian R.       *
Klorczyk, ET AL.,            *
     Plaintiffs,             *
                             *
vs.                          *
                                 *
SEARS, ROEBUCK & CO., ET AL.,*
     Defendants              *
                                                                             .
******************************
                                                                             .




        DEPOSITION OF GEOFFREY HAUSMANN
              Sleep Inn & Suites
              5 King Arthur Drive
             Niantic, Connecticut
    THURSDAY, DECEMBER 2, 2014, 10:29 A.M.



                                                                             I




        Linda Horne, CSR, RPR, LSR #482
          STRATOS LEGAL SERVICES, LP
                4295 San Felipe
              Houston, TX 77027


                      Stratos Legal Services
                           800-971-1127
      Case 3:13-cv-00257-JAM Document 302-5 Filed 10/11/18 Page 3 of 12


                                     Geoffrey Hausmann
                                     December 2, 2014

                                                                          Page 20 •.

 1   man.        I don't remember exactly what it said.

 2          Q.     So when you got the page, about two or

 3   three minutes later you arrive at 55 Westwood                                 I

 4   Drive, correct?

 5          A.     That's correct.
                                                                                   I
 6          Q.     Was anyone else there when you                                  I

 7   arrived?

 8          A.      I was first on scene.    The parents

 9   were there, who I found out to be the parents

10   later,      I should say.

11          Q.     So when you first arrived, there was

12   no one except you and Mr. and Mrs. Klorczyk,

13   correct?
                                                                                       .
14          A.     That's correct.                                                     ·.

15          Q.     And for how long would you say you

16   were there before the next person arrived?                                        '
                                                                                       :
17          A.     I don't know.     It wasn't long, but I
18   don't know.        My concentration was on the                                I


19   patient, so I don't know how long the fire

20   trucks took to get there.          They were a little
                                                                                   I

21   bit farther from the scene than I was, but I
                                                                                   !

22   know it wasn't long.                                                          I



23          Q.     Could it have been a couple of                                  I

24   minutes?
                                                                                   I
25          A.     At most, two minutes, but I don't even



                                 Stratos Legal Services
                                      800-971-1127
      Case 3:13-cv-00257-JAM Document 302-5 Filed 10/11/18 Page 4 of 12


                               Geoffrey Hausmann
                               December 2, 2014


                                                                          Page 32
 1   garage total from when you run in to when you

 2   remove yourself to allow the other firefighters

 3   to do their work?
 4       A.     Maybe two minutes, at most.    It wasn't
 5   long.    It seemed like everything went very                                   I

 6   quickly.
 7       Q.     So during those two minutes, did you

 8   see the vehicle move at all in any direction?
 9       A.     The only place it went was up when the
10   firefighters put the wood blocks under to

11   support the car, and then they were able to get
12   the car up.
13       Q.     Before the firefighters arrived there,
14   did you see the car move at all?
15       A.     No.
16       Q.     So you're quite sure that Mr. Klorczyk

17   did not actually jack the car up; is that

18   correct?

19       A.     I know he was working on the jack.     He

20   did not get it -- I believe the jack was all

21   the way down, and he was trying to get it to

22   pump up.    But while I was under the car, it did

23   not happen.

24              I don't know if he continued or they

25   got something from the fire trucks to do that.



                            Stratos Legal Services
                                 800-971-1127
         Case 3:13-cv-00257-JAM Document 302-5 Filed 10/11/18 Page 5 of 12


                                   Geoffrey Hausmann
                                   December 2, 2014


                                                                             Page 33
 1   I    don't know how the car got up.      I   know it got
 2   up very quickly.
                                                                                       I
 3          Q.    It's possible that after you got out
 4   from under the vehicle that Mr. Klorczyk                                          I

 5   actually was successful in jacking the car up?                                    II
 6          A.    I   don't know how the car got up.     So I
 7   don't know who got it up.        While I was there,

 8   the car wasn't moving yet.        I know he was

 9   working on it, but I don't know if that's how

10   it got up.
11                I mean, again,   I remember the first

12   thing was the big wood blocks came in on both

13   sides of the car from the fire trucks.          That

14   was to support that.        Other than that, I don't

15   know what else happened.
16
                                                                                       ·.
            Q.   Did you see any jack stands anywhere
17   in the garage?
18          A.    There was -- there was one -- a stand,
19   is that something's that not pumped up, it's
20   something you sit the car on?
                                                                                       I
21          Q.   Correct.
22          A.   There was something that was knocked                                  I

23   over on the side that the car was on.          I think
24   it was just          it was leaning on the ground.
25          Q.   Where did you say you think you saw



                                Stratos Legal Services
                                     800-971-1127
      Case 3:13-cv-00257-JAM Document 302-5 Filed 10/11/18 Page 6 of 12


                                  Geoffrey Hausmann
                                  December 2, 2014


                                                                          Page 34
 1   that?

 2       A.      That would have been the front of the
 3   passenger's side, if I'm correct.        I'm doing
 4   this from memory.       I believe there was one on
 5   the ground.       I'm not positive.
 6       Q.     You think it was on the ground on the
 7   side of the vehicle that you were on?
 8       A.     Yes.     That's the passenger side.
                                                                                    I
 9       Q.     You're not sure?
10       A.      I'm not 100 percent positive.
11       Q.     Could it have been something else that
12   you saw leaning over?
13              MR. DONAT:     Objection to form.
                                                                                    I
14       A.     Again,    I'm not -- I -- all I know is
15   the next day I talked to a mechanic friend of

16   mine,    and he told me that he was wrong for not

17   having any secondary support to the car.
18              He said that he always teaches

19   everybody to have a tire or wood or something

20   like that under the car when you jack it up so

21   something like this wouldn't happen.                                           I
                                                                                    I
22              MR. DONAT:     Objection.   Move to strike                          1:

23   at the proper time.

24       Q.     You said you saw what may have been a

25   jack stand on the passenger side of the



                               Stratos Legal Services
                                    800-971-1127
     Case 3:13-cv-00257-JAM Document 302-5 Filed 10/11/18 Page 7 of 12


                                  Geoffrey Hausmann
                                  December 2, 2014


                                                                         Page 35

 1   vehicle, correct?

 2          A.   Correct.

 3          Q.   Did you see what its orientation was?

 4          A.   It was lying on the ground.
                                                                                   I
 5          Q.   Was it on its side?

 6          A.   Yes.

 7          Q.   How far from where you got down on

 8   your stomach was that object?

 9          A.   Maybe a foot or two.     It wasn't far.

10   I mean, again,       you're talking about a very

11   small car.        So if you're going like that

12   (indicating)       you touch the whole car.   So I

13   don't know.        It was towards the front of the

14   car,    if I remember correctly.

15          Q.   You get down on your stomach, correct?

16          A.   Yes.

17          Q.   You reach out with your left arm,

18   correct?

19          A.   No,    it probably was the right arm.

20   I'm facing toward the back.

21          Q.   You're facing towards the exit of the

22   garage?

23          A.   Yes.

24          Q.   And you reach out with your arm to

25   feel the pulse, correct?



                                Stratos Legal Services
                                     800-971-1127
      Case 3:13-cv-00257-JAM Document 302-5 Filed 10/11/18 Page 8 of 12


                                          Geoffrey Hausmann
                                          December 2, 2014


                                                                          Page 48
 1          Q.      So you said that --
                                                                                    I
 2          A.     This is all stuff from the
                                                                                    I
 3   firefighters.

 4          Q.     You're pointing to the wooden blocks?
 5          A.      Yes.                                                            I

 6          Q.     Could you just take this blue marker                             I
 7   and draw an arrow alongside of the car where

 8   you walked?

 9          A.      I'm right here.

10          Q.     Could you draw a longer line?
11          A.      (Witness complies.)
                                                                                    I
12          Q.     Thank you.
13                 MR.     DONAT:       Can you identify what it

14   is,    for the record?

15                 MR.     ZAKRZEWSKI:       Yes,    the witness has

16   drawn an arrow pointing to the passenger side                                  I

17   of the vehicle, and he's written the word "me"

18   at the bottom of the arrow.

19                 MR.     DONAT:       Thank you.

20          Q.     So you testified that Mr. Klorczyk was

21   on the opposite side of the car, correct?
22          A.     Yeah,     he was.       When I was here, he was

23   at the front left corner of the car.                   I didn't                I

24   know it was a BMW.             I    just knew it was a small

25   car.        I didn't know what kind of car it was.



                                        Stratos Legal Services
                                             800-971-1127
        Case 3:13-cv-00257-JAM Document 302-5 Filed 10/11/18 Page 9 of 12


                                   Geoffrey Hausmann
                                   December 2, 2014


                                                                            Page 49
 1            Q.   And when you said you saw a jack stand
                                                                                      I
 2     somewhere nearby yourself?

 3            A.   It would have been up --
                                                                                      l
                                                                                      I.

 4                                                                                    t:
              Q.   How about you draw a little plus sign
                                                                                      I!
 5     or the letter J?
                                                                                      I
 6            A.   Right in -- somewhere around this

 7     area.                                                                          I'
                                                                                      I
 8            Q.   Okay.
                                                                                      I'
 9            A.   I'm not positive but it was in that
                                                                                      [i
10     general area.       I don't know if it was under the
                                                                                      I'
11     car.                                                                           I
                                                                                      I
12                 MR. DONAT:   Can I see that?   Thank

13     you.

14            Q.   I'm showing you a photograph that's

15     been marked as Exhibit 5.       Do you recognize

16     what's depicted in that photograph?

17            A.   It's a car up on the jack.
                                                                                      i
18            Q.   Did you see the vehicle in that                                    I


19     condition on the day of the incident?                                          I'


20            A.   No.

21            Q.   When you say that when you first

22     walked into the garage you believe Mr. Klorczyk

23     was trying to manipulate something, do you see
                                                                                      I
24     in this photograph the object that you thought

25     he was trying to manipulate?
                                                                                      I

     ~--------------------------------~------------------------------------------~1
                               Stratos Legal Services
                                     800-971-1127
     Case 3:13-cv-00257-JAM Document 302-5 Filed 10/11/18 Page 10 of 12


                                Geoffrey Hausmann
                                December 2, 2014


                                                                          Page 50
 1       A.     I assume it was the jack because I                                  I
                                                                                    I'
 2   remember it had a long handle.         I don't know if                         [:

 3   that was this or what it was, but I'm assuming
 4   that.    I don't know.

 5       Q.    Can you circle the object that you                                   1:


 6   think he was trying to manipulate?
 7       A.     (Witness complies.)

 8       Q.    Thank you.
 9       A.     I guess.    I'm not positive.                                       I
                                                                                    I
10       Q.     So you see this jack stand here
11       A.    Yes.
                                                                                    I.
12       Q.          on the left side of the photograph.

13   Do you have any idea how this jack stand came
14   to be situated under the vehicle this way?
                                                                                    1.
15       A.    No.
                                                                                    I
16             MR. DONAT:     Objection.
17       A.     I don't remember seeing that.       I can

18   remember I'm on the opposite side of the car.
19   I have a body that's between.         I never saw
20   anything on the side of the car.         I was on the
21   opposite side of the car completely.

22       Q.    This seems to depict the passenger

23   side of the vehicle?

24       A.     It does.

25             MR. DONAT:     Objection to form.



                              Stratos Legal Services
                                   800-971-1127
     Case 3:13-cv-00257-JAM Document 302-5 Filed 10/11/18 Page 11 of 12




                                                                          !:::
                                                                          co
                                                                          -
                                                                          ::r:
                                                                          x;
                                                                          w




~\
Case 3:13-cv-00257-JAM Document 302-5 Filed 10/11/18 Page 12 of 12
                                                                               co
                                                                               co
                                                                               0
                                                                               0
                                                                               0
                                                                               0
                                                                               ~
                                                                               >
                                                                               N
                                                                               0
                                                                               0:
                                                                               0
                                                                               ..J
                                                                               ~




                                                                     EXHIBIT
